Citation Nr: 1437587	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  13-07 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for residuals of left knee injury and surgery.  

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

James Carsten, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1980 to August 1984.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (Agency of Original Jurisdiction (AOJ)), in Columbia, South Carolina, which denied the Veteran's request to increase his disability rating for his service-connected residuals of left knee injury and surgery in excess of 10 percent.  

The U.S. Court of Appeals for Veterans Claims has held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  Here, the Board finds that the Veteran has reasonably raised a claim of entitlement to service connection for TDIU. 

Accordingly, the issue of entitlement to a rating in excess of 10 percent for service-connected residuals of left knee injury and surgery and TDIU are addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.





REMAND

Unfortunately, a remand is necessary in this case to ensure that VA has met its duty to assist the Veteran in obtaining evidence to substantiate his claim.  That duty includes obtaining relevant records and providing an adequate examination and obtaining an adequate opinion when necessary to adjudicate a claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013).

This disability was originally service-connected in 1984 and evaluated at 10 percent effective August 7, 1984.  In May 2011, the Veteran submitted a claim for an increased rating.  In a June 2011 statement, the Veteran says "I can't work on walking on concrete floors for long periods of time."  During a January 2013 VA examination report, the examiner noted that the Veteran's knee condition impacted his ability to work.  The examiner specifically noted that the Veteran "[d]id go out of work partially due to the knee: could not climb stairs at work as a parts manager."  In May 2013, the Veteran stated that his "knee swell[s] so big when I'm on it for a long period of time [and] [n]o one wants to hire you if you're a health risk."  And in August 2013, the Veteran stated that "[n]obody wants to hire a person with a knee problem."  These statements together raise a question of entitlement to TDIU.  

In this case, VA must provide the Veteran with an examination and obtain an opinion as to whether his service-connected residuals of left knee injury and surgery render him unable to secure and follow a substantially gainful occupation.  As there is the possibility that this examination will provide relevant evidence as to the severity of his left knee disability, it would be premature to adjudicate the appeal as to the disability rating for his left knee irrespective of whether a TDIU is warranted.  

Given that the Board has determined that the Veteran has raised a claim of TDIU in connection with his increased rating claim, the matters should be remanded to the AOJ for adjudication of the Veteran's claim for the issue of TDIU, in accordance with the holding in Rice, supra.


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any pertinent VA, and/or private treatments records of the Veteran's residuals of left knee injury and surgery since January 2013 and associate the records with the claims file.  If no records are obtained, document efforts to obtain the records, including a negative reply or replies, and associate that documentation with the claims file.  

2.  Provide the Veteran with notice as to the evidence needed to substantiate a claim for TDIU.

3.  Thereafter, schedule the Veteran for a VA examination to determine the severity and manifestations of the disability on appeal.  The claims file must be provided to the examiner, and the examiner must annotate the examination report as to whether he/she reviewed the claims file.  The examiner must provide findings and explanations (to the extent necessary) as to all disability resulting from the residuals of left knee injury and surgery disability.  All appropriate tests and studies should be conducted.  

4.  The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability ) that the Veteran's service connected disabilities render him unable to secure or follow substantially gainful employment and/or his ability to function in an occupational environment, either alone or in aggregate.

If the examiner finds the Veteran is able to secure or follow substantially gainful employment or function in an occupational environment, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service connected disabilities, given his current skill set and educational background. All indicated tests and studies are to be performed. 

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  

5. Then, the AOJ should review the claims file in light of the explanation that the Board has provided in the body of this Remand as to why the Board is remanding the case.  If the Board's remand directives have not been followed, the AOJ should take any necessary action to ensure substantial compliance with the Board's directives.  

6.  Thereafter, review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the benefit sought is not granted in full, the AOJ should issue an appropriate supplemental statement of the case.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).




_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2013), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



